           CASE 0:18-cv-02301-JRT-KMM Doc. 80 Filed 01/28/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 David W. Lynas, as Trustee for the next-       Civil No.: 18-CV-2301 (JRT/KMM)
 of-kin of James C. Lynas,

                             Plaintiff,
                                                LR 5.6 STATEMENT OF FILING
 v.                                              DOCUMENTS UNDER SEAL

 Linda S. Stang, et al.,

                             Defendants.


         Defendants Alyssa Pfeifer, Jennie Thompson, Dr. Michael Robertson, Dr. Todd

Leonard, and MEnD Correctional Care, PLLC (collectively, “the MEnD Defendants”), in

connection with the Affidavit of Anthony J. Novak in Support of their Motion for Summary

Judgment, filed Exhibit A (ECF No. 79), under temporary seal pursuant to Local Rule 5.6.

Defendants now file this Statement in place of the document because Exhibit A is entirely

confidential.

 Dated: January 28, 2020                   LARSON • KING, LLP

                                           By:       s/ Anthony J. Novak
                                           Anthony J. Novak (0351106)
                                           Carolin Nearing (0291791)
                                           Bradley R. Prowant (0396079)
                                           30 E. Seventh Street, Suite 2800
                                           St. Paul, MN 55101
                                           Tel: (651) 312-6500
                                           tnovak@larsonking.com
                                           cnearing@larsonking.com
                                           bprowant@larsonking.com
                                           Attorneys for Defendants Alyssa Pfeifer, Jennie
                                           Thompson, Michael Robertson, PsyD, Todd
                                           Leonard, MD and MEnD Correctional Care, PLLC
LK 1926301-v1
